Nebraska Advance Sheets
	        STATE EX REL. COMM. ON UNAUTH. PRAC. OF LAW v. HANSEN	69
	                           Cite as 286 Neb. 69

30 days of the dismissal order.25 Payment was received by
Holdsworth 42 days after the compensation court dismissed
his claim pursuant to the settlement agreement. There can be
no legal or medical dispute over liability, because the par­
ties had reached an agreement for payment. Therefore, the
employer’s failure to promptly pay is not excused, and the
award was proper.
   I respectfully dissent from the majority opinion’s conclu­
sion that an employee waives his or her right to a waiting-
period penalty when reaching a non-court-approved settlement
pursuant to § 48-139(3). Accordingly, I would affirm the
compensation court’s decision to grant Holdsworth’s motion
for penalties.

25	
      See Hollandsworth v. Nebraska Partners, supra note 17.




               State of Nebraska ex rel. Commission on
               Unauthorized P ractice of Law, relator,
                    v. Paul J. H ansen, respondent.
                                   ___ N.W.2d ___

                        Filed June 14, 2013.    No. S-12-475.

 1.	 Rules of the Supreme Court: Attorneys at Law. The Nebraska Supreme Court
      has the inherent power to define and regulate the practice of law and is vested
      with exclusive power to determine the qualifications of persons who may be per­
      mitted to practice law.
  2.	 ____: ____. The inherent power of the Nebraska Supreme Court to define and
      regulate the practice of law includes the power to prevent persons who are not
      attorneys admitted to practice in this state from engaging in the practice of law.
 3.	 Attorney and Client: Actions. A legal proceeding in which a party is repre­
      sented by a person not admitted to practice law is considered a nullity and is
      subject to dismissal.
 4.	 Rules of the Supreme Court: Attorneys at Law. Pursuant to its inherent author­
      ity to define and regulate the practice of law in Nebraska, the Nebraska Supreme
      Court has adopted rules specifically addressed to the unauthorized practice of
      law. The purpose of the rules is to protect the public from potential harm caused
      by the actions of nonlawyers engaging in the unauthorized practice of law.

      Original action. Injunction issued.
   Nebraska Advance Sheets
70	286 NEBRASKA REPORTS



  Sean J. Brennan, Special Prosecutor, for relator.
  Paul J. Hansen, pro se.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  P er Curiam.
                     NATURE OF CASE
  This is an original action brought by the Nebraska
Supreme Court Commission on Unauthorized Practice of Law
(Commission) to enjoin Paul J. Hansen from engaging in the
unauthorized practice of law.
                        BACKGROUND
   In November 2011, the Commission received a complaint
from legal counsel for the Nebraska State Patrol alleging that
Hansen was engaged in the unauthorized practice of law. The
complaint alleged that Hansen was “maintaining a website
selling presentations on filing evictions and common law
l[ie]ns” and that Hansen was “holding himself out as a lawyer
and counsel, but not as an attorney.” After an investigation,
the Commission found that Hansen was not a lawyer and
that he had engaged in the practice of law as defined by Neb.
Ct. R. § 3-1001(A) and (B). Specifically, the Commission
found that Hansen “has a webpage that offers the public
‘eviction kits’ for $35 and ‘common law liens’ for $25.” The
Commission also noted “[t]here may be more violations that
exist . . . .”
   The Commission mailed a certified letter dated February 23,
2012, to Hansen at his Omaha, Nebraska, address, directing
him to contact the Commission and to cease and desist from
engaging in the unauthorized practice of law. Copies of the
Commission’s written findings and this court’s rules governing
the unauthorized practice of law were enclosed with this let­
ter. When the letter was returned unclaimed, the Commission
arranged for it to be personally served on Hansen at his Omaha
address by the Douglas County sheriff’s office. Personal serv­
ice on Hansen occurred on April 2 at the Omaha address shown
on his Web site.
                  Nebraska Advance Sheets
	   STATE EX REL. COMM. ON UNAUTH. PRAC. OF LAW v. HANSEN	71
	                      Cite as 286 Neb. 69

   Several days later, the Commission received a written
response purportedly signed by Hansen and bearing the Omaha
address at which he was served. The response referred to
the Commission’s letter of February 23, 2012, and included
the following statements, which we quote verbatim including
grammatical, typographical, and spelling errors:
        1. I have never represented, in any way, in the jurisdic­
     tion of the United States (Land ‘of’ the United States.
        2. Any material conveyed/shared by me is done without
     the United States. Done on land not ‘of’ the United States.
        3. It is my understanding United States Promulgated
     Court Rules are without force and effect outside of the
     said Jurisdiction of the United States.
        4. No material I share is know to be intentionally
     shipped into a United States possession. If I am using a
     medium to convey information by a United States pos­
     session please inform me of this fact so that I may alter
     the rout.
        5. I have never in time past held a license / association
     with/by a state Bar License.
        6. Does your office consider land not owned by the
     United States the jurisdiction of the United States as to
     Statute 3-1001(A)(B)?
   On May 30, 2012, the Commission filed a petition for
injunctive relief pursuant to Neb. Ct. R. § 3-1015. The petition
alleged that Hansen had been engaging in the unauthorized
practice of law from October 25, 2010, to the present in the
following particulars:
        (A) [Hansen] has been and is giving advice or counsel,
     direct or indirect, to other persons as to the legal rights
     of those persons, where a relationship of trust or reliance
     exists between [Hansen] and the persons to which such
     advice or counsel is given;
        (B) [Hansen] has engaged in selecting, drafting, com­
     pleting, and/or filing, for other persons, legal documents
     which affect the legal rights of those persons;
        (C) [Hansen] created and maintains a webpage at
     www.pauljjhansen.com, on which he sells a “Do-It-
     Yourself eviction kit” and a “Common Law Lien kit.”
   Nebraska Advance Sheets
72	286 NEBRASKA REPORTS



      He also blogs and responds to questions posted on that
      webpage by giving legal advice.
         (D) [Hansen] is not licensed to practice law in the state
      of Nebraska and thus, is unauthorized to engage in the
      conduct referred to herein.
The petition further alleged that the Commission had served
Hansen with its findings and a request to cease and desist,
but that he had not agreed to do so. The petition alleged that
the Commission had no adequate remedy at law and prayed
that this court invoke the procedures set forth in § 3-1015(C)
through (F) and issue a civil injunction enjoining Hansen from
engaging in the unauthorized practice of law. Upon the fil­
ing of the petition, we granted the Commission’s motion for
appointment of counsel to represent it in the proceeding due
to the fact that its counsel had conducted the investigation and
would appear as a witness.
   Hansen was personally served with a copy of the peti­
tion and summons at his Omaha address on June 21, 2012.
On July 2, he filed a pleading captioned “Foreign Plea in
Abatement.” Because pleas in abatement are not provided for
in civil actions,1 this court found the pleading to be improper
and ordered it stricken from the record. Hansen also filed a
“Memorandum of Fact, Agreement, and Law, in Affidavit
form- Case No. S-12-475” on July 2. This court deemed it to
constitute an answer pursuant to § 3-1015(C). In this answer,
Hansen alleged that he is a “‘free inhabitant’” who claims
independence from the United States and its written laws and
is not subject to the jurisdiction of the United States or the
State of Nebraska. Because the answer raised disputed ques­
tions of material fact, we appointed a hearing master pursuant
to § 3-1015(F) to conduct proceedings in accordance with Neb.
Ct. R. § 3-1016.
   The hearing master conducted an evidentiary hearing which
commenced on November 12, 2012, and was continued to
December 27, when it concluded. Hansen received notice
of the hearing but did not appear. Evidence received at the

 1	
      Neb. Rev. Stat. § 25-801.01 (Reissue 2008).
                       Nebraska Advance Sheets
	        STATE EX REL. COMM. ON UNAUTH. PRAC. OF LAW v. HANSEN	73
	                           Cite as 286 Neb. 69

hearing included an Internet posting dated January 12, 2012,
in which Hansen provided his location as “Omaha, NE” and
stated: “I am a ‘common law’ Lawyer. I counsel clients all
over America and a few in foreign countries, vi [sic] internet.”
There was also evidence that when a telephone call was placed
to Hansen’s office on November 8, 2012, a recorded mes­
sage stated: “You have reached the law office of Paul Hansen.
Leave your name, number, best time to call you, your time
zone, and email if you are a client.” There was also evidence
that Hansen’s Internet postings included information about his
hourly rates.
   The hearing master filed a report on February 7, 2013. He
found that Hansen is not a licensed Nebraska lawyer and that
Hansen “is and was holding himself out as a regular attorney
practitioner in the State of Nebraska.” The hearing master
thus found “by clear and convincing evidence that . . . Hansen
has engaged and is engaged in the unauthorized practice of
law contrary to Nebraska law and the rules of the Nebraska
Supreme Court.” On the basis of this finding, he recommended
that an injunction be issued.
   On March 20, 2013, this court entered an order directing that
copies of the hearing master’s report and recommendation be
mailed to all parties. The order established deadlines for filing
exceptions to the hearing master’s report and for filing support­
ing briefs pursuant to Neb. Ct. R. § 3-1017(B). No exceptions
or briefs were filed by either party. On April 24, this court
entered an order advising the parties that the matter would be
deemed submitted as of May 6, in the absence of objection by
either party. No objections were filed.

                        DISPOSITION
   [1-3] This court has the inherent power to define and regu­
late the practice of law and is vested with exclusive power to
determine the qualifications of persons who may be permitted
to practice law.2 This includes the power to prevent persons


 2	
      State ex rel. Comm. on Unauth. Prac. of Law v. Tyler, 283 Neb. 736, 811
      N.W.2d 678 (2012).
   Nebraska Advance Sheets
74	286 NEBRASKA REPORTS



who are not attorneys admitted to practice in this state from
engaging in the practice of law.3 A legal proceeding in which
a party is represented by a person not admitted to practice law
is considered a nullity and is subject to dismissal.4 This is not
for the benefit of lawyers admitted to practice in this state, but
“‘“‘for the protection of citizens and litigants in the adminis­
tration of justice, against the mistakes of the ignorant on the
one hand, and the machinations of unscrupulous persons on the
other . . . .’”’”5
   [4] Pursuant to our inherent authority to define and regulate
the practice of law in Nebraska, this court has adopted rules
specifically addressed to the unauthorized practice of law.6 The
purpose of the rules is to protect the public from potential harm
caused by the actions of nonlawyers engaging in the unautho­
rized practice of law.7 At the core of these rules is a general
prohibition: “No nonlawyer shall engage in the practice of law
in Nebraska or in any manner represent that such nonlawyer
is authorized or qualified to practice law in Nebraska except
as may be authorized by published opinion or court rule.”8
“Nonlawyer” is defined by the rules as “any person not duly
licensed or otherwise authorized to practice law in the State
of Nebraska,” including “any entity or organization not autho­
rized to practice law by specific rule of the Supreme Court
whether or not it employs persons who are licensed to practice
law.”9 Based on our de novo review of the record and pursu­
ant to § 3-1018, we adopt the finding of the hearing master
that Hansen is not licensed or authorized to practice law in


 3	
      Id.
 4	
      Id.
 5	
      Id. at 739-40, 811 N.W.2d at 681, quoting State ex rel. Comm. on Unauth.
      Prac. of Law v. Yah, 281 Neb. 383, 796 N.W.2d 189 (2011), quoting
      Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).
 6	
      See Neb. Ct. R. §§ 3-1001 to 3-1021 (rev. 2008).
 7	
      Id., Statement of Intent.
 8	
      § 3-1003.
 9	
      § 3-1002(A).
                   Nebraska Advance Sheets
	    STATE EX REL. COMM. ON UNAUTH. PRAC. OF LAW v. HANSEN	75
	                       Cite as 286 Neb. 69

Nebraska and is therefore a “nonlawyer” within the meaning
of our rules.
   The question, then, is whether Hansen, as a nonlawyer, has
engaged in the “practice of law,” which is defined by § 3-1001
as follows:
         The “practice of law,” or “to practice law,” is the appli­
      cation of legal principles and judgment with regard to the
      circumstances or objectives of another entity or person
      which require the knowledge, judgment, and skill of a
      person trained as a lawyer. This includes, but is not lim­
      ited to, the following:
         (A) Giving advice or counsel to another entity or per­
      son as to the legal rights of that entity or person or the
      legal rights of others for compensation, direct or indirect,
      where a relationship of trust or reliance exists between
      the party giving such advice or counsel and the party to
      whom it is given.
         (B) Selection, drafting, or completion, for another
      entity or person, of legal documents which affect the legal
      rights of the entity or person.
         (C) Representation of another entity or person in a
      court, in a formal administrative adjudicative proceed­
      ing or other formal dispute resolution process, or in
      an administrative adjudicative proceeding in which legal
      pleadings are filed or a record is established as the basis
      for judicial review.
         (D) Negotiation of legal rights or responsibilities on
      behalf of another entity or person.
         (E) Holding oneself out to another as being entitled to
      practice law as defined herein.
   In its petition for injunctive relief, the Commission
alleged that Hansen had engaged in the conduct described
in § 3-1001(A) and (B). The hearing master did not make a
specific finding that Hansen had given legal advice or coun­
sel to any person or entity with whom he had a relationship
of trust or reliance. Nor did he specifically find that Hansen
had selected, drafted, or completed legal documents for any
specific person. Based upon our de novo review of the record,
we find insufficient evidence to show that Hansen engaged in
   Nebraska Advance Sheets
76	286 NEBRASKA REPORTS



the unauthorized practice of law as defined by § 3-1001(A)
and (B). The evidence does support an inference that Hansen
sold certain forms from his Web site, including “common law
liens” and an “eviction package.” But our unauthorized prac­
tice of law rules do not prohibit “[n]onlawyers selling legal
forms in any format, so long as they do not advise or coun­
sel another regarding the selection, use, or legal effect of the
forms.”10 Although the evidence in this record suggests that
Hansen is counseling others regarding the use of his forms,
it is insufficient for us to conclude that he has actually done
so in Nebraska. In this regard, we note that counsel for the
Commission requested and received a continuance of the hear­
ing in order to obtain evidence identifying “clients” who had
retained Hansen, but later advised the hearing master that he
had been unable to obtain such evidence.
   But the evidence in the record fully supports the finding of
the hearing master that Hansen “is and was holding himself
out as a regular attorney practitioner in the State of Nebraska.”
On his Web site and other Internet postings, Hansen identifies
himself as a “Lawyer/Counsel without the United States,” a
“‘common law’ Lawyer,” and “Legal Counsel.” When a call
is placed to his telephone number within area code 402, a
recorded message states that the caller has reached “the law
office of Paul Hansen.” We agree with the finding of the hear­
ing master that “the unsophisticated potential client, reading
. . . Hansen’s proffered literature and viewing his statements
on the internet, and corresponding with him, would believe
that . . . Hansen is licensed to practice law in Nebraska and
capable of giving sound legal advice.”
   From his response to the Commission’s letter informing
him of its findings and his filings in this court, it appears that
Hansen believes that he is not subject to state law and is free
to practice law without a license so long as he does so on “land
not owned by the United States.” He is mistaken.
   We adopt the findings of the hearing master that Hansen
has held himself out as a lawyer authorized to practice in
Nebraska and that he continues to do so. This constitutes the

10	
      § 3-1004(G).
                          Nebraska Advance Sheets
	                                  STATE v. SMITH	77
	                                 Cite as 286 Neb. 77

unauthorized practice of law under the definition set forth
in § 3-1001(E) and falls within the general prohibition of
§ 3-1003 applicable to nonlawyers such as Hansen. Although
the Commission did not specifically allege in its petition that
Hansen was engaged in the unauthorized practice of law by
holding himself out as being authorized to practice law, that
fact is implicit in its allegations that Hansen had been giv­
ing legal advice to others. And we note that despite having
an opportunity to do so, Hansen did not file exceptions to
the finding of the hearing master that he “is and was holding
himself out as a regular attorney practitioner in the State of
Nebraska,” nor did he assert that such finding was not within
the scope of this proceeding. We conclude that Hansen’s
conduct is deceptive and poses the type of risk of harm to
the public that our unauthorized practice rules are intended
to prevent.
   Accordingly, by separate order entered on June 14, 2013,
Hansen is enjoined from engaging in the unauthorized prac­
tice of law in any manner, including but not limited to hold­
ing himself out to another as being entitled to practice law as
defined by § 3-1001.
                                            Injunction issued.


    State   of   Nebraska,    appellee, v.   Samuel         Q. Smith,     appellant.
                                    ___ N.W.2d ___

                         Filed June 14, 2013.     No. S-12-966.

 1.	 Statutes: Appeal and Error. Statutory interpretation presents a question
     of law, which an appellate court reviews independently of the lower court’s
     determination.
 2.	 Postconviction: Proof: Appeal and Error. A defendant requesting postconvic­
     tion relief must establish the basis for such relief, and the findings of the district
     court will not be disturbed unless they are clearly erroneous.
 3.	 Actions: Time. When the period within which an act is to be done in any action
     or proceeding is given in terms of months or years, the last day of the period is
     the appropriate anniversary of the triggering act or event, unless that anniversary
     falls on a Saturday, Sunday, or court holiday.
 4.	 Records: Time: Evidence: Presumptions. The entry of filing by the clerk is the
     best evidence of the date of filing and is presumed to be correct until the contrary
     is shown.